DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-25 are objected to because of the following informalities:  
Claims 1-25 contain numerous grammatical and punctuation errors.  Examples include but are not necessarily limited to:
Claim 1 has no commas or semicolons at the ends of lines 8, 10 and 12.  The claim does not end in a period.
Claim 1 recites, “to prevent the lid to the container from dislodging during process”.  It is understood that it should read, “during processing”.
Claim 4 reads, “wherein the method where saturated steam is introduced into a headspace” which does not make grammatical sense.
Claim 6, the claim reads, “wherein the sealed and cooled containers is”.  It is understood that this should read, “cooled containers are”.
Claim 10 reads, “wherein the sealed and cooled containers is agitated” and should read “are agitated”.
Claims 2-14 end in a comma rather than a period.
Claim 15 does not end in a period.
Claim 22 reads, “the sealed and cooled containers is agitated”.  It is deemed that this should read, “are agitated”.
Claims 18-25 ends in a comma rather than a period.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are detailed as follows:
“a method of closing a unique container design resulting in a vacuum seal” (claim 1) – While this is cited as “a method” the claim is that of an apparatus due to the preamble.  Given this, the apparatus of the “method” is deemed to a generic placeholder equivalent to a “means for” and is thus being interpreted under 35 USC 112f.  It is noted that paragraphs 0042-0043 describe closing the container using either steam or vacuum, but does not provide any specific mechanism for achieving these functions.  As such, this claim limitation is not deemed to be supported by the written description and is also deemed indefinite because the metes and bounds of the claim term cannot be fully ascertained (see 35 USC 112a/b rejections below).
“a cooling system that delivers cooling media over the top cover plate and onto the filled containers” (claim 1) – This is deemed to be the spray cooling system 42 with nozzles 41 for spraying cool media or otherwise a waterfall cooling system comprising a plate.
“a system that agitates the finished containers” (claim 1) – paragraph 0052-0053 recite agitating the container, but fail to disclose any specific structure that accomplishes this motion.  As such, this claim limitation is not deemed to be supported by the written description and is also deemed indefinite because the metes and bounds of the claim term cannot be fully ascertained (see 35 USC 112a/b rejections below). 
“a spray system is used to introduce a cooling media” (claim 5) - This is deemed to be the spray cooling system 42 with nozzles 41 for spraying cool media.
“machined features that allow cooling media to flow through” (claim 12) - This is deemed to be a waterfall cooling system comprising a plate.
“a method of closing a unique container design while in a vacuum chamber resulting in a vacuum seal” (claim 15) - While this is cited as “a method” the claim is that of an apparatus due to the preamble.  Given this, the apparatus of the “method” is deemed to a generic placeholder equivalent to a “means for” and is thus being interpreted under 35 USC 112f.  It is noted that paragraphs 0042-0043 describe closing the container using either steam or vacuum, but does not provide any specific mechanism for achieving these functions.  As such, this claim limitation is not deemed to be supported by the written description and is also deemed indefinite because the metes and bounds of the claim term cannot be fully ascertained (see 35 USC 112a/b rejections below).
“a system that agitates the finished containers” (claim 15) – paragraph 0052-0053 recite agitating the container, but fail to disclose any specific structure that accomplishes this motion.  As such, this claim limitation is not deemed to be supported by the written description and is also deemed indefinite because the metes and bounds of the claim term cannot be fully ascertained (see 35 USC 112a/b rejections below). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim is deemed to invoke 35 USC 112f with the limitations of “a method of closing a unique container design resulting in a vacuum seal” and “a system that agitates the finished containers”.  It is noted that paragraphs 0042-0043 describe closing the container using either steam or vacuum, but does not provide any specific mechanism for achieving these functions.  As such, this claim limitation is not deemed to be supported by the written description.  Paragraph 0052-0053 recite agitating the container, but fail to disclose any specific structure that accomplishes this motion.  As such, this claim limitation is not deemed to be supported by the written description.

Regarding claim 15, the claim is deemed to invoke 35 USC 112f with the limitations of “a method of closing a unique container design while in a vacuum chamber resulting in a vacuum seal” and “a system that agitates the finished containers”.  It is noted that paragraphs 0042-0043 describe closing the container using either steam or vacuum, but does not provide any specific mechanism for achieving these functions.  As such, this claim limitation is not deemed to be supported by the written description.  Paragraph 0052-0053 recite agitating the container, but fail to disclose any specific structure that accomplishes this motion.  As such, this claim limitation is not deemed to be supported by the written description.

Regarding claims 2-14 and 16-25, each of these claims contain all the same subject matter as a rejected base claim and therefore stand rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is deemed to invoke 35 USC 112f with the limitations of “a method of closing a unique container design resulting in a vacuum seal” and “a system that agitates the finished containers”.  It is noted that paragraphs 0042-0043 describe closing the container using either steam or vacuum, but does not provide any specific mechanism for achieving these functions.  As such, this claim limitation is not deemed to be supported by the written description.  Paragraph 0052-0053 recite agitating the container, but fail to disclose any specific structure that accomplishes this motion.  As such, the metes and bounds of the claim cannot be fully ascertained.

Regarding claim 1, the claim recites, “a system of nozzles that simulate the filling of ingredients in order and real world conditions”.  This is deemed indefinite because after a review of the specification it appears that the nozzles don’t “simulate” filling the ingredients, but actually fill them into a container.  Also, this filling does take place in the “real world”, so any filling of ingredients that takes place in the “real world” can be said to fill such ingredients in “real world conditions”.  It is deemed that the Applicant may be attempting to claim that the systems of nozzles fill ingredients in such a way as to be similar to being filled by hand.  However, such a limitation would nearly be so broad as to be indefinite given that a human could literally fill ingredients in an infinite variety of ways.  As such, the metes and bounds of the cited limitation cannot be fully ascertained.

Regarding claim 1, the claim recites, “a method of closing…”.  The instant claim is an apparatus claim.  As such method steps are not germane to what is at best understood to be an intended use of the apparatus.  As previously noted, this language is deemed to invoke 35 USC 112f.  However, the introduction of a method step in an apparatus claim creates issues of indefiniteness because it cannot be ascertained if the method is being claimed (which is typically outside the preview of apparatus claims and generally not allowed) or if the apparatus is being claimed as simply having the capability of performing the method.

Regarding claim 1, the claim recites, “a method of closing a unique container design… a baseplate that accommodates the unique container design”.  This is deemed to be indefinite because the term “unique” implies that there has never been a container designed in such a way before.  It is deemed that the term “unique” is simply meant to imply that there is a “particular or specific” container design being used, but something being described as “unique” imparts characteristics that are not deemed present within the context of the common understanding of the term.  As such the use of the term “unique” is deemed to be indefinite.
Additionally, the claim recites “closing a unique container design”.  The design of a container is not something that can be “closed”.  It is deemed that the applicant is trying to claim that the container having a specific or particular design is closed.  However, in its present form, the language is indefinite.

Regarding claim 1, the claim recites, “a system that agitates… to simulate real world mixing”.  This is deemed indefinite because after a review of the specification it appears that the mixing isn’t “simulated”, but that there is actually a mixing of the contents of the container.  Also, this mixing does take place in the “real world”, so any mixing of ingredients that takes place in the “real world” can be said to mix such ingredients in the “real world”.  It is deemed that the Applicant may be attempting to claim that the system agitates in such a way as to be similar to being agitated by hand.  However, such a limitation would nearly be so broad as to be indefinite given that a human could literally agitate ingredients in an infinite variety of ways.  As such, the metes and bounds of the cited limitation cannot be fully ascertained.

Regarding Claim 1 recites the limitation "the lid" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 3 recites the limitation "the number of lanes" in in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claim 3 recites, “the number of lanes, input of containers, vary from 1-10.  It is not understood if this is claiming that the number of lanes has at least 10 lanes which can hold 1-10 containers or if the total number of lanes can be any number between 1 and 10.  For examination purposes it is being interpreted as the latter.

Regarding claim 5, the claim recites, “a spray system is used to introduce a cooling media”.  However this element is deemed to already be recited as the “cooling system” of claim 1.  For examination purposes, this limitation is deemed to be a part of the cooling system.

Regarding claim 6, the claim reads, “simulating a stir motion”.  However, the motion of the instant invention is not simulated, it is actual.

Regarding claim 10, the claim reads, “simulating a shake motion”.  However, the motion of the instant invention is not simulated, it is actual.

Regarding Claim 11 recites the limitation " the top cover assembly " in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is understood that this is referring to the “top cover plate” of claim 1.

Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is being interpreted as preferred example but not required by the claim.

Regarding Claim 12, the claim recites the limitation "the top cover assembly" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is understood that this is referring to the “top cover plate” of claim 1.

Regarding Claim 13, the claim recites the limitation "the agitation displacement and frequency about the vertical or horizontal axis”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13, the claim recites the limitation "the agitation displacement and frequency about the vertical or horizontal axis is 1.00″ to 6.00″ and frequency ranges from 0.5 hertz to 5 hertz”.  However, the claim presents the agitation as being either a vertical or horizontal axis agitation, but then requires both a specific displacement which would not necessarily be part of a vertical axis (“stir”) motion.  As such it is unclear exactly what is being claimed.

Regarding claim 15, the claim is deemed to invoke 35 USC 112f with the limitations of “a method of closing a unique container design resulting in a vacuum seal” and “a system that agitates the finished containers”.  It is noted that paragraphs 0042-0043 describe closing the container using either steam or vacuum, but does not provide any specific mechanism for achieving these functions.  As such, this claim limitation is not deemed to be supported by the written description.  Paragraph 0052-0053 recite agitating the container, but fail to disclose any specific structure that accomplishes this motion.  As such, the metes and bounds of the claim cannot be fully ascertained.

Regarding claim 15, the claim recites, “a system of nozzles that simulate the filling of ingredients in order and real world conditions”.  This is deemed indefinite because after a review of the specification it appears that the nozzles don’t “simulate” filling the ingredients, but actually fill them into a container.  Also, this filling does take place in the “real world”, so any filling of ingredients that takes place in the “real world” can be said to fill such ingredients in “real world conditions”.  It is deemed that the Applicant may be attempting to claim that the systems of nozzles fill ingredients in such a way as to be similar to being filled by hand.  However, such a limitation would nearly be so broad as to be indefinite given that a human could literally fill ingredients in an infinite variety of ways.  As such, the metes and bounds of the cited limitation cannot be fully ascertained.

Regarding claim 15, the claim recites, “a method of closing a unique container design”.  This is deemed to be indefinite because the term “unique” implies that there has never been a container designed in such a way before.  It is deemed that the term “unique” is simply meant to imply that there is a “particular or specific” container design being used, but something being described as “unique” imparts characteristics that are not deemed present within the context of the common understanding of the term.  As such the use of the term “unique” is deemed to be indefinite.
Additionally, the claim recites “closing a unique container design”.  The design of a container is not something that can be “closed”.  It is deemed that the applicant is trying to claim that the container having a specific or particular design is closed.  However, in its present form, the language is indefinite.

Regarding claim 15, the claim recites, “a system that agitates… to simulate real world mixing”.  This is deemed indefinite because after a review of the specification it appears that the mixing isn’t “simulated”, but that there is actually a mixing of the contents of the container.  Also, this mixing does take place in the “real world”, so any mixing of ingredients that takes place in the “real world” can be said to mix such ingredients in the “real world”.  It is deemed that the Applicant may be attempting to claim that the system agitates in such a way as to be similar to being agitated by hand.  However, such a limitation would nearly be so broad as to be indefinite given that a human could literally agitate ingredients in an infinite variety of ways.  As such, the metes and bounds of the cited limitation cannot be fully ascertained.

Regarding claim 17, the claim recites the limitation "the number of lanes" in in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the claim recites, “the number of lanes, input of containers, vary from 1-10.  It is not understood if this is claiming that the number of lanes has at least 10 lanes which can hold 1-10 containers or if the total number of lanes can be any number between 1 and 10.  For examination purposes it is being interpreted as the latter.

Regarding claim 20, the claim reads, “The system of claim 15 agitated about a horizontal axis”.  It is understood that the system itself is not being agitated, but rather that the container is.

Regarding claim 20, the claim reads, “simulating a shake motion”.  However, the motion of the instant invention is not simulated, it is actual.

Regarding claim 22, the claim recites “the sealed and cooled containers”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 22, the claim reads, “simulating a stir motion”.  However, the motion of the instant invention is not simulated, it is actual.

Regarding Claim 25, the claim recites the limitation "the agitation displacement and frequency about the vertical or horizontal axis is 1.00″ to 6.00″ and frequency ranges from 0.5 hertz to 5 hertz”.  However, the claim presents the agitation as being either a vertical or horizontal axis agitation, but then requires both a specific displacement which would not necessarily be part of a vertical axis (“stir”) motion.  As such it is unclear exactly what is being claimed.

Regarding Claim 25, the claim recites the limitation "the agitation displacement and frequency about the vertical or horizontal axis”.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-14 and 16-25, each of these claims contain all the same subject matter as a rejected base claim and therefore stand rejected for the same reasons.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “method of closing a unique container design” and “system that agitates the finished containers” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 11-12, 14-19, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coja (US Patent 3,428,218) in view of Enkur et al. (US Patent 2,184,490) hereinafter referred to as Enkur.
Regarding claim 1, Coja discloses a system (fig. 1) for filling and finish processing of craft beverage comprising: 
a system of nozzles (17, 61; fig. 3; col. 4 lines 1-5, col. 7 lines 20-24) that simulate the filling of ingredients in order and real world conditions; 
a baseplate (21) that accommodates the unique container design (19) which prevents slippage during processing (19 stays in place during processing) 
a system that agitates (77, 79, 80 and 81; col. 5 lines 40-44 and 60-65; col. 7 lines 53-57) the finished containers to simulate real world mixing of ingredients in a craft beverage.

Coja discloses a system for creating a beverage in a container but fails to disclose closing the container.
However, Enkur teaches a system for closing and finish processing of beverage (J; pg. 2 col. 1 lines 11-12) comprising: a method of closing (fig. 1; pg. 2 col. 1 line 52 – pg. 2 col. 2 line 49) a unique container design (J) resulting in a vacuum seal (pg. 3 col. 1 lines 45-66); a top cover plate (17, 18 and/or 20) that maintains appropriate force to prevent the lid to the container from dislodging during process; a cooling system (18) that delivers cooling media over the top cover plate and onto the filled containers.
Given the teachings of Enkur, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the beverage container system of Coja with the beverage preserving system of Enkur.  It is common for a consumer to want to buy a beverage now but consume it later.  Incorporating the teachings of Enkur would allow a consumer to enjoy their preferred beverage in a preserved state at a later time and in general prevent spoilage (Enkur – pg. 1 col. 1 lines 6-7).

Regarding claim 2, Coja discloses wherein the ingredients are filled separately (col. 4 lines 1-3 – “sequentially... dispensed”) under one station.

Regarding claim 3, Coja (and alternatively Coja as modified by Enkur) discloses wherein the number of lanes, input of containers, vary from 1 to 10 (Coja - fig. 3 – shows at least one container and as the claim is interpreted is therefore deemed to show at least 1 input of containers; Enkur – fig. 1 shows at least 1 input lane of containers).

Regarding claim 4, Coja as modified by Enkur discloses wherein the method where saturated steam is introduced into a headspace (Enkur - pg. 1 col. 1 lines 27-32; pg. 2 col. 2 lines 59-61), but does not specifically disclose the headspace represents 5-10% of the container volume, at a temperature between 210 degrees Fahrenheit to 350 degrees Fahrenheit.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the headspace represents 5-10% of the container volume, and the steam at a temperature between 210 degrees Fahrenheit to 350 degrees Fahrenheit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with the vacuum sealing of containers with consumable product and achieving this by providing steam in a headspace of the container.  As such the general conditions of the claim are deemed to be met.  Having some amount of headspace is generally desired when you are ensuring the stored product does not overflow the container during manufacturing The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.

Regarding claim 5, Coja as modified by Enkur discloses wherein a spray system (Enkur - 18) is used to introduce a cooling media to reduce the temperature of the contents of the sealed container (Enkur - pg. 2 col. 2 lines 40-48), but fails to disclose the temperature achieved is between 70 degrees Fahrenheit to 80 degrees Fahrenheit.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the temperature achieved between 70 degrees Fahrenheit to 80 degrees Fahrenheit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with the vacuum sealing and cooling of containers with consumable product and achieving this by cooling the container.  As such the general conditions of the claim are deemed to be met.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.  Additionally, 70-80 degrees Fahrenheit is generally understood to be room temperature and is a desired resting temperature for any shelf-stable consumable product.

Regarding claim 6, Coja discloses wherein the sealed and cooled containers is agitated about a vertical axis (via 77, 79), simulating a stir motion (col. 5 lines 41-44).

Regarding claim 7, Coja discloses wherein the ingredients are filled simultaneously under one station (col. 4 lines 1-3 – “simultaneously dispensed”).

Regarding claim 8, Coja as modified by Enkur discloses a final vacuum achieved (pg. 3 col. 1 lines 45-66), but fails to disclose wherein the final vacuum achieved on the sealed container is between 250 mbar to 900 mbar,
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the final vacuum achieved on the sealed container is between 250 mbar to 900 mbar.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with the vacuum sealing and cooling of containers with consumable product.  As such the general conditions of the claim are deemed to be met.  A value in the selected range is generally less than standard atmosphere which is desired to preserve the product.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.

Regarding claim 9, Coja as modified by Enkur discloses wherein a waterfall cooling system (Enkur – pg. 2 col. 2 lines 40-48; water uses gravity to fall down on cooling surfaces 20 and 18 creating and is therefore deemed to create a waterfall effect) is used to introduce a cooling media to reduce the temperature of the contents of the sealed container.
Wherein the Applicant may argue that the system of Enkur is not a waterfall cooling system the Office alternatively takes official notice that utilizing a waterfall cooling system to distribute cooling media would have been obvious to one of ordinary skill in the art at the time of effective filing.  Enkur is already concerned with distributing a cooling media.  Using a waterfall system would help to ensure a steady supply of water to keep the cooling consistent.
Coja as modified by Enkur fails to disclose the temperature achieved is between 70 degrees Fahrenheit to 80 degrees Fahrenheit.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the temperature achieved between 70 degrees Fahrenheit to 80 degrees Fahrenheit.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with the vacuum sealing and cooling of containers with consumable product and achieving this by cooling the container.  As such the general conditions of the claim are deemed to be met.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.  Additionally, 70-80 degrees Fahrenheit is generally understood to be room temperature and is a desired resting temperature for any shelf-stable consumable product.

Regarding claim 11, Coja as modified by Enkur discloses wherein the top cover assembly (Enkur - 17, 18 and/or 20) is made up of assembled layers (pg. 3 col. 2 lines 13-18) of stainless steel (pg. 3 col. 2 lines 13-18 – “metal”), a tie layer (20) and a durable layer that does not scratch the container (pg. 3 col. 2 lines 13-18 – “fabric”); such as Delrin or Vinyl.
Wherein the Applicant may argue that the metal is not specifically disclosed as being stainless steel, the Office takes official notice that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the metal be stainless steel since stainless steel has known beneficial properties such as rust resistance which is useful when dealing with steam and other liquids.

Regarding claim 12, Coja as modified by Enkur discloses wherein the top cover assembly has machined features that allow cooling media to flow through (pg. 3 col. 2 lines 40-48; pg. 3 col. 2 lines 12-30), but fails to disclose the flow is at a minimum prescribed rate of 1.25-1.5 gallons per minute with a pressurization level of a minimum of 60 pounds per square inches.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have a minimum prescribed rate of 1.25-1.5 gallons per minute with a pressurization level of a minimum of 60 pounds per square inches.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with the vacuum sealing and cooling of containers with consumable product and achieving this by cooling the container with water.  As such the general conditions of the claim are deemed to be met.  Having sufficient flow rate is desired for faster cooling which is a concern put forward by Enkur.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.  

Regarding claim 14, Coja as modified by Enkur discloses wherein the fill volume of the containers processed is commensurate with a typically sized drink, but does not specifically disclose wherein the volume is between 3 fluid ounces to 12 fluid ounces.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the volume is between 3 fluid ounces to 12 fluid ounces.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with providing a beverage of typical size.  As such the general conditions of the claim are deemed to be met.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.  

Regarding claim 15, Coja discloses a system (fig. 1) for filling and finish processing of craft beverage comprising: 
a system of nozzles (17, 61; fig. 3; col. 4 lines 1-5, col. 7 lines 20-24) that simulate the filling of ingredients in order and real world conditions comprising; 
a system that agitates (77, 79, 80 and 81; col. 5 lines 40-44 and 60-65; col. 7 lines 53-57) the finished containers to simulate real world mixing of ingredients in a craft beverage.

Coja discloses a system for creating a beverage in a container but fails to disclose closing the container.
However, Enkur teaches a method of closing (fig. 1; pg. 2 col. 1 line 52 – pg. 2 col. 2 line 49) a unique container design while in a vacuum chamber resulting in a vacuum seal (pg. 1, col. 1 lines 8-24). 
Given the teachings of Enkur, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the beverage container system of Coja with the closing method and vacuum chamber as described in Enkur.  While Enkur’s primary disclosure relates to steam to create a vacuum, Enkur is clear that it was known that vacuums in seal container could alternatively be created using a vacuum chamber.  Doing so eliminates the need for steam and thus makes it so that the seal product is not introduced to additional steam during processing which could change the overall flavor or create other problems due to condensation.  Using a vacuum chamber also allows the user to select specifically desired amounts of vacuum (Enkur – p. 1 col. 1 line 13-15).

Regarding claim 16, Coja discloses wherein the ingredients are filled separately (col. 4 lines 1-3 – “sequentially... dispensed”) under one station.

Regarding claim 17, Coja (and alternatively Coja as modified by Enkur) discloses wherein the number of lanes, input of containers, vary from 1 to 10 (Coja - fig. 3 – shows at least one container and as the claim is interpreted is therefore deemed to show at least 1 input of containers; Enkur – fig. 1 shows at least 1 input lane of containers).

Regarding claim 18, Coja as modified by Enkur discloses wherein the vacuum chamber has a selectable vacuum value (Enkur – p. 1 col. 1 line 13-15), but fails to disclose the value is between 250 mbar to 900 mbar.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the vacuum value between 250 mbar to 900 mbar.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with the vacuum sealing of containers with consumable product.  As such the general conditions of the claim are deemed to be met.  A value in the selected range is generally less than standard atmosphere which is desired to preserve the product.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.

Regarding claim 19, Coja as modified by Enkur discloses wherein a lid is placed on the container using a mechanical (Enkur - 15, 17) or pneumatic device without breaking the system vacuum seal (Enkur – pg. 1 col. 1 lines 15-20 – “capable of maintaining the chamber sealed”).

Regarding claim 21, Coja as modified by Enkur discloses a vacuum contained in the headspace of the sealed container (Enkur - pg. 1 col. 1 lines 27-32; pg. 2 col. 2 lines 59-61), but does not specifically disclose the vacuum contained in the sealed container represents a volume of 5-10% of the container volume.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the vacuum of the headspace represent 5-10% of the container volume.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with the vacuum sealing of containers with consumable product and having a headspace.  As such the general conditions of the claim are deemed to be met.  Having some amount of headspace is generally desired when you are ensuring the stored product does not overflow the container during manufacturing.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.

Regarding claim 22, Coja discloses wherein the sealed and cooled containers is agitated about a vertical axis (via 77, 79), simulating a stir motion (col. 5 lines 41-44).

Regarding claim 23, Coja discloses wherein the ingredients are filled simultaneously under one station (col. 4 lines 1-3 – “simultaneously dispensed”).

Regarding claim 25, Coja as modified by Enkur discloses wherein the fill volume of the containers processed is commensurate with a typically sized drink, but does not specifically disclose wherein the volume is between 3 fluid ounces to 12 fluid ounces.
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the volume is between 3 fluid ounces to 12 fluid ounces.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with providing a beverage of typical size.  As such the general conditions of the claim are deemed to be met.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.  

Claim(s) 10, 13, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coja (US Patent 3,428,218) in view of Enkur (US Patent 2,184,490) in view of Dibble et al. (GB 2414015 A) hereinafter referred to as Dibble.
Regarding claim 10, Coja as modified by Enkur discloses wherein the sealed and cooled containers is agitated simulating a shake motion (Coja - col. 5 lines 60-65), but fails to disclose wherein the sealed and cooled containers is agitated about a horizontal axis, simulating a shake motion.
However, Dibble teaches a shake motion agitated about a horizontal axis (pg. 15 lines 7-10, 24-30; pg. 17 lines 11-19).
Given the teachings of Dibble, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Coja as modified by Enkur to shake the contents and container about a horizontal axis.  Doing so would provide a motion which prepares the drink in a traditional and expected fashion and allows the falling motion of gravity to help to mix the drink.

Regarding claim 13, Coja discloses wherein the agitation displacement and frequency about the vertical axis (77, 79; col. 5 lines 41-44) and the agitation is adjustable.  Coja fails to disclose an agitation about a horizontal axis.
However, Dibble teaches a shake motion agitated about a horizontal axis (pg. 15 lines 7-10, 24-30; pg. 17 lines 11-19).
Given the teachings of Dibble, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Coja as modified by Enkur to incorporate the shaking of contents and container about a horizontal axis.  Doing so would provide a motion which prepares the drink in a traditional and expected fashion and allows the falling motion of gravity to help to mix the drink.
Coja as modified by Enkur and Dibble discloses having various aplitudes and frequencies to the agitation, but does not specifically disclose an agitation of 1.00″ to 6.00″ and frequency ranges from 0.5 hertz to 5 hertz
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have an agitation of 1.00″ to 6.00″ and frequency ranges from 0.5 hertz to 5 hertz.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with agitating a container and its contents at frequencies and amplitudes that are commensurate with what would normally be achieved by a human bartender.  As such the general conditions of the claim are deemed to be met.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.  

Regarding claim 20, Coja as modified by Enkur discloses wherein the sealed containers is agitated simulating a shake motion (Coja - col. 5 lines 60-65), but fails to disclose wherein the sealed and cooled containers is agitated about a horizontal axis, simulating a shake motion.
However, Dibble teaches a shake motion agitated about a horizontal axis (pg. 15 lines 7-10, 24-30; pg. 17 lines 11-19).
Given the teachings of Dibble, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Coja as modified by Enkur to shake the contents and container about a horizontal axis.  Doing so would provide a motion which prepares the drink in a traditional and expected fashion and allows the falling motion of gravity to help to mix the drink.

Regarding claim 24, Coja discloses wherein the agitation displacement and frequency about the vertical axis (77, 79; col. 5 lines 41-44) and the agitation is adjustable.  Coja fails to disclose an agitation about a horizontal axis.
However, Dibble teaches a shake motion agitated about a horizontal axis (pg. 15 lines 7-10, 24-30; pg. 17 lines 11-19).
Given the teachings of Dibble, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Coja as modified by Enkur to incorporate the shaking of contents and container about a horizontal axis.  Doing so would provide a motion which prepares the drink in a traditional and expected fashion and allows the falling motion of gravity to help to mix the drink.
Coja as modified by Enkur and Dibble discloses having various aplitudes and frequencies to the agitation, but does not specifically disclose an agitation of 1.00″ to 6.00″ and frequency ranges from 0.5 hertz to 5 hertz
However, the Office deems that it would have been obvious to one of ordinary skill in the art at the time of effective filing to have an agitation of 1.00″ to 6.00″ and frequency ranges from 0.5 hertz to 5 hertz.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (MPEP 2131.05 II A).  Both the instant invention and the prior art are concerned with agitating a container and its contents at frequencies and amplitudes that are commensurate with what would normally be achieved by a human bartender.  As such the general conditions of the claim are deemed to be met.  The ranges proposed by the Applicant do not appear to be chosen to solve any stated problem or be selected for a particular purpose.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  The art not relied upon generally relates to the processing of craft beverages and packaging of consumable products.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731